In political cases, where, as in this one, interpretation is necessary, the writer believes with the late Josef Kohler, German jurist and publicist, that, "rules of law are not to be interpreted according to the thought and will of the lawmaker, but they are to be interpreted sociologically, they are to be interpreted as products of the whole people, whose organ the lawmaker has become". I Lehrbuch des Burgerlichen Rechts, Section 38.
In the writer's view, the popular conception of a conclusive result in a primary election is based upon, and limited to, those cases where a majority of the voters by their ballots have expressed themselves as being in favor of such a result. The writer would so limit it in this case; and, for that reason, he dissents. *Page 229